Citation Nr: 1636861	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a disability, claimed as weight gain.

3.  Entitlement to service connection for a pulmonary disability, claimed as shortness of breath.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri and an April 2013 rating decision issued by the VA RO in Houston, Texas.  The VA RO in Indianapolis, Indiana is currently the Agency of Original Jurisdiction; however, the Veteran currently resides in Texas so the VA RO in Houston, Texas should be the Agency of Original Jurisdiction.

In October 2010, the Veteran provided testimony before a Decision Review Officer of the VA RO in Indianapolis, Indiana.  A transcript of the hearing is of record.  

Entitlement to disability ratings in excess of 40 percent for peripheral artery disease of the lower extremities was denied in a May 2015 rating decision.  Later that same month the Veteran filed a timely notice of disagreement (NOD).  In June 2015, the RO sent the Veteran a letter which acknowledged the NOD and explained the Decision Review Officer process.  Since the record reflects that the RO is responding appropriately to the NOD, there is no reason for the Board to remand these issues for a statement of the case (SOC) at this time.



REMAND

By way of an April 2013 rating decision, the RO denied entitlement to service connection for peripheral neuropathy of the left upper extremity and entitlement to TDIU.  In May 2013 the Veteran submitted a timely NOD with the denials.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to this notice of disagreement or otherwise responded to the NOD.  As such, these matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With respect to the service connection claims currently on appeal, the Board notes that the Veteran has not been provided a VA examination in response to any of the claims.  At the October 2010 RO hearing the assertion was made that the claimed disabilities are the result of exposure to Agent Orange or developed secondary to the Veteran's service-connected disabilities, most notably his service-connected diabetes mellitus, and requested examination.  The Board agrees that the Veteran should be provided a VA examination or examinations in response to the claims.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  An SOC on the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity and entitlement to TDIU should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issues are certified for appellate consideration.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's service connection claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Thereafter, the RO or the AMC should afford the Veteran a VA examination or examinations by a physician or physicians with sufficient expertise, to determine the nature and etiology of the Veteran's claimed sleep apnea, pulmonary disability and disability manifested by weight gain.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

With respect to sleep apnea and each additional pulmonary disorder present during the period of the claims, the appropriate examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service, to include his exposure to herbicides in service.

If not, the appropriate examiner should state an opinion with respect to each of the disorders as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by one or more of the Veteran's service-connected disabilities.  If the examiner believes that any of the disorders were permanently worsened by service-connected disability, the examiner should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

The appropriate examiner should also indicate whether the Veteran has a disability manifested by weight gain.  If so the examiner should state whether the weight gain is the result of a disease or injury, and if so, the examiner should identify the disease or injury that has caused the weight gain.  The examiner should specifically comment on whether the weight gain is attributable to any of the Veteran's service-connected disabilities.

A complete rationale for all proffered opinions must be provided.  If an examiner is unable to provide any requested opinions, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

